The majority opinion establishes the law of this state to be that if a minor desires to do so he may, if riding a bicycle, refrain from looking and assume that he will not meet a traveler upon his side of the street; that, so long as the minor is upon his side of the street, he may travel "with a faith justified by law" that he will not encounter any object coming toward him; that he is not required to see that which he could see if he looked. Such a rule is not sound in law, nor is there a reasonable basis therefor. *Page 363 
Appellant did not look for traffic upon Nagel place at any time prior to the collision except for a fleeting glance when he was on east Howell street at a point approximately fifty feet west of the west line of the intersection. At that point, it was impossible, because his view was obstructed by the bank on the southwest corner, by the Ford coach of Ammann and by another automobile parked three or four feet south of Ammann's automobile, for appellant to gain a knowledge, by a brief glance, of traffic conditions on Nagel place. Appellant admitted that, from that point until the collision occurred, he did not look. It fairly appears that the bicycle, as the trial court stated,
". . . shot out from behind the car at a definite angle towards the approaching Studebaker . . . that he went around this car with all of this obstruction in his course without looking out for approaching traffic and without knowing whether traffic was approaching or not, — because he didn't have an opportunity to know."
The impairment of appellant's view imposed upon him the duty of so operating his bicycle, or even stopping it, until he could ascertain what the traffic conditions were on Nagel place before entering thereon.
It is patent from an examination of the evidence that the trial court correctly concluded that, by virtue of appellant's contributory negligence, appellant was not entitled to a recovery and that the action should be dismissed.
As no good purpose would be served by further expressions of disagreement with the majority opinion, I refrain from discussion of another reason urged by respondents as a bar to recovery.
The judgment should be affirmed.
MAIN, BEALS, and STEINERT, JJ., concur with MILLARD, C.J. *Page 364